UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2452



In re: MARCO STRICKLAND,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:17-hc-02092-D)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marco Strickland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marco Strickland petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court, on December 29, 2017, dismissed Strickland’s petition for lack of

jurisdiction or, alternatively, for failure to state a claim. Accordingly, because the district

court has recently decided Strickland’s case, we deny the mandamus petition as moot. We

grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2